Citation Nr: 1541543	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  15-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for heart disease for the purpose of receiving accrued benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in September 2000, served on active duty from July 1969 to February 1972.  The appellant is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the RO.  

In February 2015, during the course of the appeal, the appellant raised contentions to the effect that service connection was warranted for posttraumatic stress disorder (PTSD) and subcutaneous growths for the purpose of receiving accrued benefits.  Those claims have not been certified to the Board on appeal nor have they been developed for appellate purposes.  Therefore, the Board has no jurisdiction over either of those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2014).  However, they are referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, during the course of the appeal, the appellant requested a video conference with a Veterans Law Judge from the Board.  Accordingly, the case is remanded to the AOJ for the following actions:  

The AOJ must schedule the Veteran for a video conference with a Veterans Law Judge from the Board.  A copy of the notice informing the appellant of the date, time, and location of that video conference must be associated with the claims file.  
Once the video conference has been completed, and if the case is otherwise in order, the claims file must be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless she is notified to do so.  However, she is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



